DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s request for continued examination and amendment filed February 9, 2022 and an interview held with Mr. Kevin P. Rizzuto on February 18, 2022.  Applicant’s February 9th amendment amended claims 1, 7, 10, and 17, canceled claim 9 and added new claim 21.  The examiner’s amendment below amends claims 1, 10, 16, 17 and cancels claims 7, 9 and 21.  Currently Claims 1-6, 8 and 10-20 are pending.  Claims 1, 10 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 


Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 15; Paragraph 1, Page 16, filed February 9, 2022, with respect to Popa-Simil, Moncrief, Wallace ‘732, and Wallace ‘176 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections have been withdrawn. 






EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin P. Rizzuto on February 18, 2022.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  
1.	(Currently Amended) A digital credential generation system comprising: 
a simulation output system comprising one or more digital display screens comprising at least one first graphical user interface (GUI) configured to output video simulation components within a physical simulation area;
a physical simulation evaluation system, comprising:
a plurality of sensors directed to detect physical activity within the physical simulation area; 
a first processing unit comprising one or more processors;
a computer network connecting the plurality of sensors to the first processing unit and a storage device of the physical simulation evaluation system; 
one or more network interfaces configured to transmit secure data to a digital credential generator device; and 
a first memory coupled with and readable by the first processing unit and storing therein a set of instructions which, when executed by the first processing unit, causes the physical simulation evaluation system to:
monitor the physical simulation area, using the plurality of sensors, during a physical simulation within an interactive training or eLearning course for an educational institution;

analyze data corresponding to the plurality of physical actions performed by the user during the physical simulation, wherein, to analyze the data corresponding to the plurality of physical actions performed by the user during the physical simulation, the physical simulation evaluation system: 
analyzes user biometric data detected by one or more biometric sensors, of the plurality of sensors, that are attached to the user during the physical simulation,
determines, based on the user biometric data, an emotional state of the user during the physical simulation, 
compares the emotional state to a corresponding expected emotional state based on a physical action of the plurality of physical actions performed by the user at a time associated with the emotional state, 
determines a confidence of action associated with one or more physical actions of the plurality of physical actions performed by the user based on further biometric data associated with the one or more physical actions and detected user movement data, and 
compares the determined confidence of action to previously stored model confidence of action data; and 
transmit the data corresponding to the analysis of the plurality of physical actions performed by the user during the physical simulation, to one or more digital credential generator devices; and 
a digital credential generator device, comprising:
a second processing unit comprising one or more processors; and
a second memory coupled with and readable by the second processing unit and storing therein a second set of instructions which, when executed by the second processing unit, causes the digital credential generator device to:
receive, from the physical simulation evaluation system, the data corresponding to the analysis of the physical actions performed by the user during the physical simulation; 

determine whether the first credential receiver is eligible to receive a digital credential associated with the educational institutionbased on:
(i) comparing the data corresponding to the analysis of the physical actions performed by the user during the physical simulation[[,]] to one or more digital credential requirements, wherein the one or more digital credential requirements are defined by the educational institution,
(ii) the comparison of the emotional state to the corresponding expected emotional state, and
(iii) the comparison of the determined confidence of action to previously stored model confidence of action data; 
generate a first digital credential as an achievement certification in the interactive training or eLearning course, the first digital credential being associated with the first credential receiver and with the digital credential requirements, in response to determining that the first credential receiver is eligible to receive the first digital credential; and
store the first digital credential associated with the first credential receiver, in a secure digital credential storage repository.  

2.	(Previously Presented) The digital credential generation system of claim 1, wherein the physical simulation evaluation system further comprises the simulation output system comprising one or more of: 
an audio output subsystem configured to output audio simulation components to the physical simulation area; or
a motorized moving object subsystem configured to manipulate physical objects during a simulation within the physical simulation area.

3.	(Original) The digital credential generation system of claim 1, wherein the physical simulation evaluation system further comprises a simulation environment control system comprising one or more of: 

an audio output subsystem configured to output a plurality of background noise conditions within the physical simulation area; 
a heating and cooling system configured to control the physical temperature within the physical simulation area; 
a smell output device configured to output a plurality of smells to the physical simulation area; or 
a vibration system configured to simulate a plurality of vibratory outputs within the physical simulation area.

4.	(Previously Presented) The digital credential generation system of claim 1, wherein monitoring the physical simulation area during the physical simulation comprises: 
initiating detection by the plurality of sensors, and configuring each of the plurality of sensors to detect physical actions of the user.

5.	(Original) The digital credential generation system of claim 1, wherein analyzing the data corresponding to the plurality of physical actions performed by the user during the physical simulation comprises: 
identifying each of the plurality of physical actions performed by the user, based on analysis of user movement data detected using the plurality of sensors; and
for each of the plurality of physical actions performed by the user: 
(a) 	determining a type of the physical action performed by the user, by comparing the user movement data associated with the physical action; 
(b) 	determining an accuracy of the physical action performed by the user, by comparing the user movement data associated with the physical action, to previously stored model user movement data; and 
(c) 	determining a speed of the physical action performed by the user, by determining a starting timestamp and an ending timestamp associated with the user movement data corresponding to the physical action performed by the user.



7.	(Cancelled) 





8.	(Original) The digital credential generation system of claim 1, wherein analyzing the data corresponding to the plurality of physical actions performed by the user during the physical simulation comprises: 
determining a user reaction time of one or more physical actions performed by the user, based on timing data associated with simulation output data and detected user movement data; and 
comparing the determined user reaction time to previously stored model user reaction time data.  

9.	(Cancelled)



monitoring, by a digital credential generator system, a physical simulation area using a plurality of sensors, during a physical simulation within an interactive training or eLearning course for an educational institution; 
detecting, by the digital credential generator system, using the plurality of sensors, a plurality of physical actions performed by a user during the physical simulation;  
analyzing, by the digital credential generator system, data corresponding to the plurality of physical actions performed by the user, responding to the video simulation components in the simulation output system comprising one or more digital display screens comprising at least one first graphical user interface (GUI) configured to output video simulation components within a physical simulation area, during the physical simulation, wherein analyzing the data corresponding to the plurality of physical actions performed by the user comprises: 
analyzing user biometric data detected by one or more biometric sensors, of the plurality of sensors, that are attached to the user during the physical simulation,
determining, based on the user biometric data, an emotional state of the user during the physical simulation, 
comparing the emotional state to a corresponding expected emotional state based on a physical action of the plurality of physical actions performed by the user at a time associated with the emotional state, 
determining a confidence of action associated with one or more physical actions of the plurality of physical actions performed by the user based on further biometric data associated with the one or more physical actions and detected user movement data, and 
comparing the determined confidence of action to previously stored model confidence of action data;
determining, by the digital credential generator system, that the user corresponds to a first credential receiver;
determining, by the digital credential generator system, whether the first credential receiver is eligible to receive a digital credential associated with the educational institution based on: 
(i) comparing the data corresponding to the analysis of the physical actions performed by the user during the physical simulation[[,]] to one or more digital credential requirements, wherein the one or more digital credential requirements are defined by the educational institution,
(ii) the comparison of the emotional state to the corresponding expected emotional state, and
(iii) the comparison of the determined confidence of action to previously stored model confidence of action data; 
generating, by the digital credential generator system, a first digital credential as an achievement certification in the interactive training or eLearning course, the first digital credential being associated with the first credential receiver and with the digital credential requirements, in response to determining that the first credential receiver is eligible to receive the first digital credential; and 
storing, by the digital credential generator system, the first digital credential associated with the first credential receiver, in a secure digital credential storage repository.

11.	(Previously Presented) The method of evaluating a physical simulation of claim 10, further comprising outputting the physical simulation within the physical simulation area, wherein the outputting comprises one or more of: 
outputting audio simulation components to the physical simulation area, using an audio output subsystem; 
manipulating physical objects during a live-action simulation within the physical simulation area, using a motorized moving object subsystem; or
outputting a virtual reality simulation to a virtual reality headset. 

12.	(Original) The method of evaluating a physical simulation of claim 10, further comprising generating a physical simulation environment within the physical simulation area, wherein generating the physical simulation environment comprises one or more of:
simulating one or more ambient light conditions within the physical simulation area, using an ambient light simulator; 
outputting one or more background noise conditions within the physical simulation area, using an audio output subsystem; 

outputting one or more smells to the physical simulation area, using a smell output device; or 
simulating one or more vibratory outputs within the physical simulation area, using a vibration system.

13.	(Previously Presented) The method of evaluating a physical simulation of claim 10, wherein monitoring the physical simulation area during the physical simulation comprises: 
initiating detection by the plurality of sensors, and configuring each of the plurality of sensors to detect physical actions of a user.

14.	(Original) The method of evaluating a physical simulation of claim 10, wherein analyzing the data corresponding to the plurality of physical actions performed by the user during the physical simulation comprises: 
identifying each of the plurality of physical actions performed by the user, based on analysis of user movement data detected using the plurality of sensors; and
for each of the plurality of physical actions performed by the user: 
(a) 	determining a type of the physical action performed by the user, by comparing the user movement data associated with the physical action; 
(b) 	determining an accuracy of the physical action performed by the user, by comparing the user movement data associated with the physical action, to previously stored model user movement data; and 
(c) 	determining a speed of the physical action performed by the user, by determining a starting timestamp and an ending timestamp associated with the user movement data corresponding to the physical action performed by the user.

15.	(Original) The method of evaluating a physical simulation of claim 10, wherein detecting the plurality of physical actions performed by the user during the physical simulation comprises detecting a plurality of keystrokes performed on a keyboard by the user, a plurality of mouse events by the user using a mouse, and a plurality of touch events performed by the user on a touchscreen.

further comprises: 

comparing the user biometric data to previously stored model user biometric data.

17.	(Currently Amended) A non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing device cause the computing device to perform a set of operations comprising: 
monitoring a physical simulation area using a plurality of sensors, during a physical simulation within an interactive training or eLearning course for an educational institution; 
detecting using the plurality of sensors, a plurality of physical actions performed by a user during the physical simulation;  
analyzing data corresponding to the plurality of physical actions performed by the user, responding to the video simulation components in the simulation output system comprising one or more digital display screens comprising at least one first graphical user interface (GUI) configured to output video simulation components within a physical simulation area, during the physical simulation, wherein analyzing the data corresponding to the plurality of physical actions performed by the user comprises: 
analyzing user biometric data detected by one or more biometric sensors, of the plurality of sensors, that are attached to the user during the physical simulation,
determining, based on the user biometric data, an emotional state of the user during the physical simulation, 
comparing the emotional state to a corresponding expected emotional state based on a physical action of the plurality of physical actions performed by the user at a time associated with the emotional state, 
determining a confidence of action associated with one or more physical actions of the plurality of physical actions performed by the user based on further biometric data associated with the one or more physical actions and detected user movement data, and 
comparing the determined confidence of action to previously stored model confidence of action data; 
determining that the user corresponds to a first credential receiver;
determining whether the first credential receiver is eligible to receive a digital credential associated with the educational institution based on: 
(i) comparing the data corresponding to the analysis of the physical actions performed by the user during the physical simulation[[,]] to one or more digital credential requirements, wherein the one or more digital credential requirements are defined by the educational institution,
(ii) the comparison of the emotional state to the corresponding expected emotional state, and
(iii) the comparison of the determined confidence of action to previously stored model confidence of action data; 
generating a first digital credential as an achievement certification in the interactive training or eLearning course, the first digital credential being associated with the first credential receiver and with the digital credential requirements, in response to determining that the first credential receiver is eligible to receive the first digital credential; and 
storing the first digital credential associated with the first credential receiver, in a secure digital credential storage repository.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 17, the instructions causing the computing device to perform further operations comprising outputting the physical simulation within the physical simulation area, wherein the outputting comprises one or more of: 
outputting audio simulation components to the physical simulation area, using an audio output subsystem; 
manipulating physical objects during a live-action simulation within the physical simulation area, using a motorized moving object subsystem; or
outputting a virtual reality simulation to a virtual reality headset. 

19.	(Original) The non-transitory computer-readable medium of claim 17, the instructions causing the computing device to perform further operations comprising generating a physical simulation 
simulating one or more ambient light conditions within the physical simulation area, using an ambient light simulator; 
outputting one or more background noise conditions within the physical simulation area, using an audio output subsystem; 
controlling a physical temperature using a heating and cooling system installed at the physical simulation area; 
outputting one or more smells to the physical simulation area, using a smell output device; or 
simulating one or more vibratory outputs within the physical simulation area, using a vibration system.

20.	(Original) The non-transitory computer-readable medium of claim 17, wherein analyzing the data corresponding to the plurality of physical actions performed by the user during the physical simulation comprises: 
identifying each of the plurality of physical actions performed by the user, based on analysis of user movement data detected using the plurality of sensors; and
for each of the plurality of physical actions performed by the user: 
(a) 	determining a type of the physical action performed by the user, by comparing the user movement data associated with the physical action; 
(b) 	determining an accuracy of the physical action performed by the user, by comparing the user movement data associated with the physical action, to previously stored model user movement data; and 
(c) 	determining a speed of the physical action performed by the user, by determining a starting timestamp and an ending timestamp associated with the user movement data corresponding to the physical action performed by the user.

21.	(Cancelled) 







ALLOWANCE
	The following is a notice of allowance in response to the examiner’s amendment above.  Claims 1-6, 8 and 10-20 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Popa-Simil, Moncrief, Wallace ‘732, Wallace ‘176, and Mercury et al. U.S. Patent Publication No. 20190089701 fail to teach or suggest either singularly or in combination a digital credential system and method comprising monitoring, by a digital credential generator system, a physical simulation area using a plurality of sensors, during a physical simulation within an interactive training or eLearning course for an educational institution;  detecting, by the digital credential generator system, using the plurality of sensors, a plurality of physical actions performed by a user during the physical simulation;  analyzing, by the digital credential generator system, data corresponding to the plurality of physical actions performed by the user, responding to the video simulation components in the simulation output system comprising one or more digital display screens comprising at least one first graphical user interface (GUI) configured to output video simulation components within a physical simulation area, during the physical simulation, wherein analyzing the data corresponding to the plurality of physical actions performed by the user comprises:  analyzing user biometric data detected by one or more biometric sensors, of the plurality of sensors, that are attached to the user during the physical simulation, determining, based on the user biometric data, an emotional state of the user during the physical simulation, comparing the emotional state to a corresponding expected emotional state based on a physical action of the plurality of physical actions performed by the user at a time associated with the emotional state, determining a confidence of action associated with one or more physical actions of the plurality of physical actions performed by the user based on further biometric data associated with the one or more physical actions and detected user movement data, and comparing the determined confidence of action to previously stored model confidence of action data;
determining, by the digital credential generator system, that the user corresponds to a first credential receiver; determining, by the digital credential generator system, whether the first credential receiver is eligible to receive a digital credential associated with the educational institution based on: (i) comparing 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623

/SCOTT L JARRETT/Primary Examiner, Art Unit 3623